EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Heidi Hood on March 7, 2022.
The application has been amended as follows: 
IN THE CLAIMS
21. (Currently Amended) A flow path assembly of a gas turbine engine, the flow path assembly defining a flow path through the gas turbine engine, the flow path assembly comprising: 
an inner wall defining an inner boundary of the flow path; 
an inner wall flange extending from the inner wall at a forward end of the flow path assembly; 
an outer wall defining an outer boundary of the flow path; 
an outer wall flange extending from the outer wall at the forward end; 
an outer lip defined on a radially outer side of the outer wall, the outer lip comprising a radially extending surface; and 
a plurality of axial positioning members for positioning the flow path assembly within the gas turbine engine, each axial positioning member of the plurality of axial positioning members extending through both the inner wall flange and the outer wall flange, 
wherein the inner wall and the outer wall each extend through a turbine section of the gas turbine engine, 
wherein the outer wall and the inner wall are configured to move axially along the plurality of axial positioning members to allow axial movement of the flow path assembly, and 
wherein the outer lip limits the axial movement of the flow path assembly.  

the axial movement of the flow path assembly.  

24. (Currently Amended) The flow path assembly of claim 21, wherein the outer wall comprises an outer liner of the combustor, an outer band of [[the]] a nozzle portion of [[the]] a first turbine stage, a shroud of a blade portion of the first turbine stage, an outer band of a nozzle portion of a second turbine stage, and a shroud of a blade portion of the second turbine stage, and wherein the outer liner, the outer band of the nozzle portion of the first turbine stage, the shroud of the blade portion of the first turbine stage, the outer band of the nozzle portion of the second turbine stage, and the shroud of the blade portion of the second turbine stage are integrally formed as a single unitary structure.  

29. (Currently Amended) A flow path assembly of a gas turbine engine, the flow path assembly defining a flow path through the gas turbine engine, the flow path assembly comprising: 
an inner wall defining an inner boundary of the flow path;
an inner wall flange extending from the inner wall at a forward end of the flow path assembly;
an outer wall defining an outer boundary of the flow path; 
an outer wall flange extending from the outer wall at the forward end; 
an inner lip defined on a radially inner side of the inner wall, the inner lip comprising a radially extending surface; and 
a plurality of axial positioning members for positioning the flow path assembly within the gas turbine engine, each axial positioning member of the plurality of axial positioning members extending through both the inner wall flange and the outer wall flange, 

wherein the outer wall and the inner wall are configured to move axially along the plurality of axial positioning members to allow axial movement of the flow path assembly, and wherein the inner lip limits the axial movement of the flow path assembly.  

34. (Currently Amended) A flow path assembly of a gas turbine engine, the flow path assembly defining a flow path through a turbine section of the gas turbine engine, the flow path assembly comprising:
an inner wall defining an inner boundary of the flow path, the inner wall further defining an inner wall flange at a forward end of the flow path assembly;
an outer wall defining an outer boundary of the flow path, the outer wall further defining an outer wall flange at the forward end; and
a plurality of axial positioning members for positioning the flow path assembly within the gas turbine engine, 
wherein the inner wall and/or the outer wall includes a lip extending radially therefrom, 
wherein the plurality of axial positioning members extend through the outer wall flange and the inner wall flange, and 
wherein the outer wall and the inner wall are configured to move axially along the plurality of positioning members to allow axial movement of the flow path assembly and the lip is configured to limit the axial movement.  



Allowable Subject Matter
Claims 21-22, 24-34, 36 and 40-45 are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 09, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741